DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL FIRST OFFICE ACTION for Application 17/520,191, filed on 11/05/2021, and a Preliminary Amendment filed on 01/05/2022.  This application is a Continuation of #16/818,585, filed on 03/13/2020, now Patent No. 11,205,187, which is a Continuation of Application #15/711,806, filed on 09/21/2017, now Patent No. 10,628,841.  This application claims Priority to Provisional Application #62/398,305, filed on 09/22/2016.
Claims 22-39 are pending and have been examined.
Claims 1-21 have been canceled by the applicant. 



Double Patenting

Claims 22-39 are rejected as being directed to the same invention as an already patented application.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
In the instant case, independent claims 22, 28, and 34 of the current application are considered to be directed to the same invention as the reference claims in Patent No. 11,205,187 (originally Application #16/818,585) because the examined application claims are anticipated by the reference claim(s).  Specifically, the claims are in essence almost identical to the claims of the parent application cited.  The only minor differences only make the claims broader than the parent application and with no distinctive elements.  For example, the determination of a competition zone index is now performed using only one of three parameters rather than all three parameters.  Therefore, the claims are rejected under the guidelines for statutory double patenting and appropriate correction is required.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 28 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 22 is directed to a system.  The system includes a computing device, a memory, an interface, and a data store.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 34 is directed to a non-transitory computer readable medium.  The medium is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”  For the sake of examination, since the apparatus of claim 1 and the medium of claim 8 implements the steps of the method of claim 15, claims 1 and 8 will be subject to the same analysis as that of claim 15 below.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “generating competition cone information for a geographic area, the competition zone information associated with a dealer and a vehicle make, wherein the competition zone information is determined based on a competition zone index or zone label associated with a geographic area by obtaining a set of historical transaction data associated with the vehicle make, wherein the set of historical transaction data was obtained from a first distributed data source and comprises data on transactions associated with vehicles of the vehicle make, determining a competition zone index for the dealer, the geographic area and the vehicle make, the competition zone index quantifying the competitiveness of the dealer in the geographic area, wherein the competition zone index is determined based on at least one of a distance between the geographic area and the dealer, the distance between the geographic area and a second dealer, or a distance traveled to purchase a vehicle of the vehicle make, assigning a zone label to the geographic area for the first dealer and vehicle make based on the competition zone index determined for the geographic area of the first dealer and vehicle make, receiving a request associated with the dealer, identifying the geographic area associated with the dealer, and responding to the request.”  The claimed concept is considered to be directed to a mental process, as a human operator with access to the request details and the information in the data store could easily mentally perform the steps with the aid only of pen and paper or other means to perform the steps of the mental process and then provide the results.  Determining distance between location points, determining a competition zone based on areas on a map, using transaction data to identify distance traveled, and assigning of labels to zones could easily be done mentally.  Page 55 of the January 7th, 2019 Updated Patent Eligibility Guidance describes a mental process as including evaluation, analysis, and making a judgment or opinion.  The components, which are not even present in claims 28 and 34 except for the interface, are generic components such as a computer, network, or interface, used only as tools to automate and implement the abstract idea.  Further, the generation of an interface, although not part of the abstract idea, is also considered a generic recitation of a technical element that simply automates the abstract idea, as the interface is used only to automate what could be done in person, over the phone or video conference, or by other communication means commonly known at the time of filing of the parent application.  The interface allows for requests to be sent and responded to and for the results of an analysis to be displayed to the user.  The generated results could be drawn out and handed in person to an inquiring auto dealer rather than the results being determined by a computer and sent over a network via an interface, and this was commonly done in determining such zones prior to the invention of the internet.  Therefore, the claims are determined to be directed to an abstract idea. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claims include the recitation of “generating an interface,” “ a computing device coupled to a plurality of distributed data sources” in claim 1, and a “data store” in claim 1.  The interface, device, and data store are recited at a high level of generality and the components simply assist in automating the abstract idea and implementing the abstract idea using generic components.  The recitation is not of a particular machine or transformation but to an all-purpose computer and other components performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of these components does not integrate the claims into a practical application.  The claimed invention also includes “receiving a requests over a network…,”  and “responding to the request by providing the generated interface over the network.”    Such steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google.  Therefore, these steps do not integrate the abstract idea into a practical application.  The claims also include “obtaining a set of historical transaction data associated with a vehicle make, wherein the set of historical transaction data is from a first distributed data source and comprises data on transactions associated with vehicles of the vehicle make.”  The obtaining of the data is considered “receiving, processing, and/or storage of data,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning and not significantly more, citing Alice Corp (see electronic recordkeeping), Versata Dev Grp v SAP (see storing and retrieving information in memory).  The type of obtained data being for vehicle makes and other details is considered insignificant extra-solution activity, as the type of data does not change the nature of the obtaining, storage, and accessing of the data (see MPEP 2106.05 (g)).  Further, the “generating of an interface” for display of results and receiving and responding to requests is considered conventional computer functioning.  The examiner takes Official Notice that it is old and well known at the time of filing of the parent application to use an interface for result display and communicating when communicating with customers in a business or retail environment.  Further, the MPEP 2106.05 (d) (ii) lists examples of conventional computer functioning to include such as “presenting offers and gathering statistics” (OIP Techs) and “a web browser’s back and forward functionality” (Internet Patent Corp v Active Network).  Similarly, the interface is being used in a conventional manner and is used to receive requests and present results.  Therefore, the abstract idea is determined not to be integrated into a practical application.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the recitation of “generating an interface,” “ a computing device coupled to a plurality of distributed data sources” in claim 1, and a “data store” in claim 1.  The interface, device, and data store are recited at a high level of generality and the components simply assist in automating the abstract idea and implementing the abstract idea using generic components.  The recitation is not of a particular machine or transformation but to an all-purpose computer and other components performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence of these components is not considered significantly more.  The claimed invention also includes “receiving a requests over a network…,”  and “responding to the request by providing the generated interface over the network.”    Such steps are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning, citing buySAFE v Google.  Therefore, these steps are not considered significantly more than the abstract idea itself.  The claims also include “obtaining a set of historical transaction data associated with a vehicle make, wherein the set of historical transaction data is from a first distributed data source and comprises data on transactions associated with vehicles of the vehicle make.”  The obtaining of the data is considered “receiving, processing, and/or storage of data,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning and not significantly more, citing Alice Corp (see electronic recordkeeping), Versata Dev Grp v SAP (see storing and retrieving information in memory).  The type of obtained data being for vehicle makes and other details is considered insignificant extra-solution activity, as the type of data does not change the nature of the obtaining, storage, and accessing of the data (see MPEP 2106.05 (g)).  Further, the “generating of an interface” for display of results and receiving and responding to requests is considered conventional computer functioning.  The examiner takes Official Notice that it is old and well known at the time of filing of the parent application to use an interface for result display and communicating when communicating with customers in a business or retail environment.  Further, the MPEP 2106.05 (d) (ii) lists examples of conventional computer functioning to include such as “presenting offers and gathering statistics” (OIP Techs) and “a web browser’s back and forward functionality” (Internet Patent Corp v Active Network).  Similarly, the interface is being used in a conventional manner and is used to receive requests and present results.  Therefore, the generation of an interface is not considered significantly more.       
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to obtain the data, used the data to determine a competition zone index and label the zones, and then provide the results to the requesting auto dealer.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 23 is considered conventional computer functioning for the same reasons as the discussion of the “generating of an interface” found above.  Claim 24 is considered part of the abstract idea, as a human operator could easily mentally determine the closest dealer as the second dealer.  Claim 25 further limits the label to three specific options, but such options could still be calculated mentally when making a judgment and then labeling the zone accordingly.  Claim 26 is considered part of the abstract idea, as the label being associated with a value does not change the nature of the analysis as a mental process.  Claim 27 limits the interface to a GUI.  However, the analysis above of the “generating of an interface” does not change as the examiner was interpreting the “interface” as a GUI when making a determination of eligibility and writing the explanation above.  The other dependent claims mirror those discussed above.    
Therefore, claims 22-39 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22, 24, 27-28, 30, 33-34, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Inman, et al., Pre-Grant Publication No. 2016/0225062 A1 in view of LaCivita, et al., Pre-Grant Publication No. 2015/0310466 A1.
Regarding Claims 22, 28, and 34, Inman teaches:
A vehicle data system (method) (medium)… comprising:
a data store (see Figures 1-2, [0030]-[0031], [0046], [0060], [0062])
a computing device coupled to a plurality of distributed data sources over a network (see Figures 1-2, [0046], [0060]-[0062])
in a back-end process:
obtaining a set of historical transaction data associated with a vehicle make, wherein the set of historical transaction data is from a first distributed data source and comprises data on transactions associated with vehicles of the vehicle make (see [0046] and [0056]-[0058] in which historical transaction data for particular dealers and makes in a geographic area are obtained)
determining a competition zone index for a first dealer, a geographic area and the make of vehicle, the competition zone index quantifying the competitiveness of the first dealer in the geographic area, wherein determining the competition zone index is determined based on the distance between the geographic area and the dealer (see [0049], [0053], [0056]-[0057], [0068], and [0078] in which purchases of vehicles for target dealer and second competitive dealer in a zone are determined based on transactions and vehicle make in order to determine a metric for the dealer, as in [0096]-[0098], and in which in [0053] and [0239] the average distance from the zone to the dealer is used as the typical distance)
assigning a zone label to the geographic area for the first dealer and vehicle make based on the competition zone index determined for the geographic area for the first dealer and vehicle make (see [0097]-[0098] and [0135] in which a competition zone metric is generated based on the sales data, make, and geographic data)
Inman, however, does not appear to specify:
in a front end process:
generating a real-time interface comprising competition zone information in a geographic area, the competition zone information associated with a dealer and a vehicle make
in a front end process:
receiving a request over a network, the request associated with the dealer
identifying the geographic area associated with the dealer
responding to the request with the generated real-time interface over the network
LaCivita teaches:
generating a real-time interface comprising competition zone information in a geographic area, the competition zone information associated with a dealer and a vehicle make (see Figures 17A-17B, [0030]-[0032], [0040]-[0042], [0047]-[0049], and [0064]-[0066]; the Examiner notes that Inman already teaches determination of competition zone information for a dealer and auto make, but does not display an interface for the user to interact with and get a visual representation on a geographic/spatial level; the examiner also notes that the term “real-time” is being interpreted as the interface being generated in response to user input request, as is taught by LaCivita versus an interface that is sent as a report some time days or weeks later to a dealer)
in a front end process:
receiving a request over a network, the request associated with the dealer (see [0030]-[0032] and [0064])
identifying the geographic area associated with the dealer (see [0040]-[0042], [0047]-[0049], and [0064]-[0066])
responding to the request with the generated real-time interface over the network (see [0030], [0040], and [0065]-[0066])
It would be obvious to one of ordinary skill in the art to combine LaCivita with Inman because Inman already teaches calculating the competition zone index data and the zone label based on the available data, but does not teach a dealer requesting it or the results being made available on an interface, and doing so would allow individual dealers to analyze their competition in a geographic area upon request and allows them to analyze the data as they wish.   

Regarding Claims 24, 30, and 36, the combination of Inman and LaCivita teaches:
the system of claim 22…
Inman and LaCivita, however, does not appear to specify:
the second dealer is a closest dealer to the first dealer
The Examiner takes Official Notice that it is old and well known in the business arts for a dealer of goods to be part of a group, such as is found in many retail outlets, and in the statistical arts to select a variable or entity close to the subject entity for comparison and analysis.  For example, in the housing market, comparables for pricing are expected to be within 1 mile of the subject property when at all possible.
Therefore, it would be obvious to one of ordinary skill in the art to combine the second dealer is a closest dealer to the first dealer with Inman and LaCivita because both already teach analysis of a subject dealer based on geographically close dealers, and comparing to the closest dealer would likely result in the most relevant statistical results. 
**The Examiner notes that this limitation is given little patentable weight as it is not required since the independent claim only requires that the competition zone index is determined based on ONE of three variables including “a distance between the geographic area and a second dealer,” and the references cited teach a different variable, and this limitation is not a requirement in the examination of the independent claims.**

Regarding Claims 27, 33, and 39, the combination of Inman and LaCivita teaches:
the system of claim 22…
LaCivita further teaches:
the interface is a graphical interface (see at least [0024], [0028], and Figures 17A-17B)
It would be obvious to one of ordinary skill in the art to combine LaCivita with Inman because Inman already teaches calculating the competition zone index data and the zone label based on the available data, but does not teach a dealer requesting it or the results being made available on an interface, and doing so would allow individual dealers to analyze their competition in a geographic area upon request and allows them to analyze the data as they wish.   


Claims 23, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Inman, et al., Pre-Grant Publication No. 2016/0225062 A1 in view of LaCivita, et al., Pre-Grant Publication No. 2015/0310466 A1 and in further view of Sodan, et al., Pre-Grant Publication No. 2007/0205276 A1.
Regarding Claims 23, 29, and 35, the combination of Inman and LaCivita teaches:
the system of claim 22…
LaCivita further teaches:
wherein the interface provides a visual representation of the geographic area associated with the dealer and the vehicle make (see Figure 17A-17B, [0030]-[0032], [0040], [0047]-[0049], and [0065]-[0066])
It would be obvious to one of ordinary skill in the art to combine LaCivita with Inman because Inman already teaches calculating the competition zone index data and the zone label based on the available data, but does not teach a dealer requesting it or the results being made available on an interface, and doing so would allow individual dealers to analyze their competition in a geographic area upon request and allows them to analyze the data as they wish.   
Inman and LaCivita, however, does not appear to specify:
wherein the interface provides a visual representation of the geographic area and the zone label of the geographic area associated with the dealer 
Sodan teaches:
wherein the interface provides a visual representation of the geographic area and the zone label of the geographic area associated with the dealer (see Figures 7 and 8 and [0047]-[0057] in which an interface that shows a current dealer location relative to other locations is shown with shaded geographic areas relative to pricing and distanced traveled by customers and areas of opportunity are shaded relative to location of other dealers as in especially [0048], [0052])
It would be obvious to one of ordinary skill in the art to combine Sodan with Inman and LaCivita because Inman already teaches calculating the competition zone index data and the zone label based on the available data, but does not teach a dealer requesting it or the results being made available on an interface and LaCivita already teaches a geographic interface for a dealer, and an interface with a visual representation of the geographic areas and the zone labels would allow the dealer to easily visualize the geographic areas they could concentrate on in gaining market share and sales.


Claims 25-26, 31-32, and 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inman, et al., Pre-Grant Publication No. 2016/0225062 A1 in view of LaCivita, et al., Pre-Grant Publication No. 2015/0310466 A1 and in further view of Inman, et al., Pre-Grant Publication No. 2016/0253682 A1 (hereby “Inman 2”).
Regarding Claims 25, 31, and 37, the combination of Inman and LaCivita teaches:
the system of claim 22…
Inman and LaCivita, however, does not appear to specify:
wherein the zone label is a first label designating where the first dealer has a geographical advantage
Inman 2 teaches:
wherein the zone label is a first label designating where the first dealer has a geographical advantage (see [0045]-[0050] and [0060]-[0075] in which various values are given for a dealer in a particular zone based on geographical advantage; the examiner notes that a large section of the reference has been quoted since there are several different variables discussed)
It would be obvious to one of ordinary skill in the art to combine Inman 2 with Inman and LaCivita because Inman already teaches calculating the competition zone index data and LaCivita already allows dealers to request completion analysis, and using values that reflect a dealer’s competitive advantage or disadvantage in a particular zone would give the dealer good comparables by using values that can easily be understood and compared.

Regarding Claims 26, 32, and 38, the combination of Inman and LaCivita teaches:
the system of claim 22…
Inman and LaCivita, however, does not appear to specify:
wherein the zone label is associated with a competition index value
Inman 2 teaches:
wherein each zone label is associated with a competition index value (see [0046]-[0047], [0053] which teaches a range of values, and [0061]-[0064]) 
It would be obvious to one of ordinary skill in the art to combine Inman 2 with Inman and LaCivita because Inman already teaches calculating the competition zone index data and LaCivita already allows dealers to request completion analysis, and using ranges of values that reflect a dealer’s competitive advantage or disadvantage in a particular zone would give the dealer good comparables by using values that can easily be understood and compared.



Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to this claimed invention:
Puskorius, et al., Patent No. 8,428,985 B1- geographic sales data for auto dealerships in a specific area are compared in order to determine inventory advantages for the particular dealerships as well as inventory and product mixes
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	
	/LUIS A BROWN/            Primary Examiner, Art Unit 3682